DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.

Response to Amendment
	The amendment filed 11/16/2022 has been entered. Claims 1-4, 6-11 and 13-20 remain pending in the application. 

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 line 13 reads “the second end”, --a second end-- is suggested.
Claim 8 line 20 reads “a second end”, --the second end-- is suggested.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 206326592 U).
Regarding claim 1, Zhang discloses a ball screw spline assembly (see Fig. 3), comprising: a housing (7, 9, 73) including: a first portion (73); and a second portion (7, 9); a ball screw spline (83, 84, 86) including: a first nut (86) including a first mounting surface (flange surface of 86) adapted to receive a first fastening element (lower screws in Fig. 3) for installing the first nut to the housing (see Fig. 3); a second nut (84) including a second mounting surface (flange surface of 84) adapted to receive a second fastening element (upper screws in Fig. 3) for installing the second nut to the housing (see Fig. 3); and a shaft (83) passing through the first nut and the second nut (see Fig. 3); a connecting plate (74) coupling the second nut to the first portion (see Fig. 3), wherein the first nut is installed to the second portion (see Fig. 3); wherein the first portion extends in a direction substantially parallel to the shaft (see Fig. 3, wherein 73 is substantially parallel to 83), and wherein the second portion extends in a direction substantially perpendicular to the shaft (see Fig. 3, wherein 7, 9 is substantially perpendicular to 83); wherein the first mounting surface and the second mounting surface are located within a cylindrical space defined by the first portion, the second portion and the connecting plate (see Fig. 3, wherein the flange surface of 86 and the flange surface of 84 are located in a space defined by 73; 7,9; and 74; note: the outer surface of 9 defines a cylindrical space), such that the ball screw spline is integrally installable to the housing (see Fig. 3, wherein 83, 84, 86 can be integrally installed to 7, 9, 73); wherein the first nut (86) includes a first end (lower end of 86 in the figure) adjacent to the second nut (84) and a second end (upper end of 86 in the figure) opposite to the first end (see Fig. 3); wherein the first nut (86) is adapted to receive a first pulley (87) at the second end of the first nut (upper end of 86 in the figure), and the second nut (84) is adapted to receive a second pulley (85) at an end of the second nut (lower end of 84 in the figure) remote from the first nut (see Fig. 3, wherein the lower end of 84 is remote from 86). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. In this instance, the ball screw spline of Zhang is inherently capable of being integrally installable to the housing. For example, shaft 83 and nuts 84, 86 can be assembled as an integral unit. The shaft can be inserted through the opening in housing 7, the housing 73 and connected plate can be put into position, the fasteners inserted, and housing 9 put into place. 	
Regarding claim 2, Zhang discloses the first mounting surface (flange surface of 86) is provided at or adjacent to the first end (see Fig. 3).  
Regarding claim 3, Zhang discloses the first mounting surface (flange surface of 86) is provided such that the first fastening element (lower screws in Fig. 3) is received within the housing (7, 9, 73) without protruding from the second portion (73).  
Regarding claim 4, Zhang discloses the first nut (86) is partially located in a first opening (hole in 7) of the second portion (7), and the second nut (84) is partially located in a second opening (hole in 74) of the connecting plate (74).  
Regarding claim 6, Zhang discloses the first mounting surface (flange surface of 86) is provided on a first flange portion (flange of 86) of the first nut (see Fig. 3); and/or wherein the second mounting surface (flange surface of 84) is provided on a second flange portion (flange of 84) of the second nut (see Fig. 3).  
Regarding claim 7, Zhang discloses the first nut is one of a ball screw nut and a spline nut, and the second nut is the other one of the ball screw nut and the spline nut (see attached NPL, wherein the spline screw 83 adopts the ball screw spline, is a shaft body integrally on the ball screw groove and a ball spline groove, in their respective nut).   
Regarding claim 8, Zhang discloses a method for installing a ball screw spline (see Fig. 3, 83, 84, 86) to a housing (7, 9, 73), the ball screw spline including a shaft (83), a first nut (86) and a second nut (84), the shaft passing through the first nut and the second nut (see Fig. 3), the housing including a first portion (73) and a second portion (7, 9), the first portion extending in a direction substantially parallel to the shaft (see Fig. 3, wherein 73 is substantially parallel to 83), the second portion extending in a direction substantially perpendicular to the shaft (see Fig. 3, wherein 7, 9 is substantially perpendicular to 83), the method comprising; installing the first nut to the second portion with a first fastening element (lower screws in Fig. 3), the first fastening element being received by a first mounting surface of the first nut (flange surface of 86); 3Application No. 16/886,014 installing the second nut to a connecting plate (74) with a second fastening element (upper screws in Fig. 3), the second fastening element being received by a second mounting surface of the second nut (flange surface of 84); installing the connecting plate to the first portion (via upper screws in Fig. 3); installing a first pulley (87) to the first nut at the second end of the first nut (upper surface of 86); and installing a second pulley (85) to the second nut at an end of the second nut (bottom surface of 84) remote from the first nut; wherein the first mounting surface and the second mounting surface are located within a space defined by the first portion, the second portion and the connecting plate in the case that the ball screw spline is installed to the housing (see Fig. 3, wherein the flange surface of 86 and the flange surface of 84 are located in a space defined by 73, 7 and 74), such that the ball screw spline is integrally installable to the housing (see Fig. 3, wherein 83, 84, 86 can be integrally installed to 7, 9, 73); wherein the first nut includes a first end (bottom surface of 86) adjacent to the second nut and a second end (upper surface of 86) opposite to the first end (see Fig. 3). First, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. In this instance, the ball screw spline of Zhang is inherently capable of being integrally installable to the housing. For example, shaft 83 and nuts 84, 86 can be assembled as an integral unit. The shaft can be inserted through the opening in housing 7, the housing 73 and connected plate can be put into position, the fasteners inserted, and housing 9 put into place. Second, MPEP 2112.02 states “ Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). In this instance, the first nut 86 can be installed to 7 via a first fastener which is received by a surface of the flange of 86. The second nut 84 can be installed to connecting plate 74 by a second fastener which is received by the flange of 84. The connecting plate 74 can be installed to the first portion 7 via the second portion 73. The first pulley 87 can be installed to the first nut 86. Last, the second pulley 85 can be installed to the second nut 84. Therefore, Zhang inherently discloses the claimed method.     
Regarding claim 9, Zhang discloses the first mounting surface (flange surface of 86) is provided at or adjacent to the first end (see Fig. 3).  
Regarding claim 10, Zhang discloses the first mounting surface (flange surface of 86) is provided such that the first fastening element (lower screws in Fig. 3) is received within the housing (7, 9, 73) without protruding from the second portion (73).  
Regarding claim 11, Zhang discloses the first nut (86) is partially located in a first opening (hole in 7) of the second portion (7), and the second nut (84) is partially located in a second opening (hole in 74) of the connecting plate (74).   
Regarding claim 13, Zhang discloses the first mounting surface (flange surface of 86) is provided on a first flange portion (flange of 86) of the first nut (see Fig. 3); and/or wherein the second mounting surface (flange surface of 84) is provided on a second flange portion (flange of 84) of the second nut (see Fig. 3).  
Regarding claim 14, Zhang discloses the first nut is one of a ball screw nut and a spline nut, and the second nut is the other one of the ball screw nut and the spline nut (see attached NPL, wherein the spline screw 83 adopts the ball screw spline, is a shaft body integrally on the ball screw groove and a ball spline groove, in their respective nut).  
Regarding claim 15, Zhang discloses a robot arm see Fig. 1, 9), comprising the ball screw spline assembly of claim 1 (see Fig. 2 and the rejection of claim 1 above).  
Regarding claim 16, Zhang discloses a robot (see Fig. 1, 100), comprising the robot arm (9) of claim 15 (see rejection of claim 15 above).  
Regarding claim 17, Zhang discloses the robot (100) is of a type of selective compliance assembly robot arm (SCARA) (see Fig. 1).  
Regarding claim 18, Zhang discloses the first nut (86) is partially located in a first opening (hole in 7) of the second portion (7), and the second nut (84) is partially located in a second opening (hole in 74) of the connecting plate (74).  
Regarding claim 19, Zhang discloses the first mounting surface (flange surface of 86) is provided on a first flange portion (flange of 86) of the first nut (see Fig. 3); and/or wherein the second mounting surface (flange surface of 84) is provided on a second flange portion (flange of 84) of the second nut (see Fig. 3).  
Regarding claim 20, Zhang discloses the first nut (86) is partially located in a first opening (hole in 7) of the second portion (7), and the second nut (84) is partially located in a second opening (hole in 74) of the connecting plate (74).

Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that Zhang fails to disclose “wherein the first nut includes a first end adjacent to the second nut and a second end opposite to the first end…wherein the first nut is adapted to receive a first pulley at the second end of the first nut, and the second nut is adapted to receive a second pulley at en end of the second nut remote from the first nut”, the Examiner respectfully disagrees. 
First, MPEP 2111.01 states “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention…The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)”. In this instance, the specification fails to set forth any special definitions for the terms “adjacent” and “remote”. As such, the terms “adjacent” and “remote” must be given their plain meaning. Google.com defines “adjacent” as next to or adjoining something else, and defines “remote” as (of a place) situated far from the main centers of population; distant. 
Second, as can be seen from the figures of Zhang, the first nut (86) includes a first end (lower end of 86 in the figure) adjacent to the second nut (84). Given its plain meaning, the first nut (86) includes a first end (lower end of 86 in the figure) next to to the second nut (84). Also, as can be seen from the figures of Zhang, the first nut (86) is adapted to receive a first pulley (87) at the second end of the first nut (upper end of 86 in the figure), and the second nut (84) is adapted to receive a second pulley (85) at an end of the second nut (lower end of 84 in the figure) remote from the first nut (see Fig. 3). Given its plain meaning, the first nut (86) is adapted to receive a first pulley (87) at the second end of the first nut (upper end of 86 in the figure), and the second nut (84) is adapted to receive a second pulley (85) at an end of the second nut (lower end of 84 in the figure) distant from the first nut (see Fig. 3).
Therefore, given their broadest reasonable interpretation, the claims are anticipated by Zhang, and the rejection of the claims of 08/16/2022 has been maintained.     

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658